Name: Commission Regulation (EEC) No 886/87 of 27 March 1987 on the notification by the Member States to the Commission of the information relating to imports of dessert apples
 Type: Regulation
 Subject Matter: Europe;  trade;  European organisations;  plant product;  information technology and data processing
 Date Published: nan

 No L 85/16 Official Journal of the European Communities 28 . 3 . 87 COMMISSION REGULATION (EEC) No 886/87 of 27 March 1987 on the notification by the Member States to the Commission of the information relating to imports of dessert apples THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1351 /86 (2), and in particular Article 38 ( 1 ) thereof, Whereas, in view of the upward trend in imports of dessert apples into the Community and in view of the expected levels of such imports in 1987 which threaten to disrupt an already difficult market, the trend in imports from third countries should be monitored regularly and the information notified very promptly ; Whereas, pursuant to Articles 144 and 280 of the Act of Accession, Spain and Portugal may apply quantitative restrictions to imports from third countries of the products in question ; whereas the provisions concerning notification of information should, therefore, not be applied in those countries ; Whereas the Belgo-Luxembourg Economic Union (BLEU) is considered, for statistical purposes, as a single territory ; whereas, with regard to the information to be notified to the Commission, it should be considered as a single Member State ; Whereas the measures provides for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 The Member States shall notify to the Commission : the quantities and values of the dessert apples falling within heading No 08.06 A II of the Common Customs Tariff which have been released for free circulation,  in accordance with the NIMEXE nomenclature and  according to their country of origin. The abovementioned information shall be notified at intervals as follows :  every Friday in the case of dessert apples released for free circulation on Monday, Tuesday or Wednesday,  every Tuesday in the case of dessert apples released for free criculation on Thursday, Friday, Saturday or Sunday of the previous week. Where no apples have been released for free circulation during one of the aforesaid periods, the Member State concerned shall inform the Commission to that effect by telex sent on the days stated above . Article 2 1 . For the purposes of this Regulation, the Belgo ­ Luxembourg Economic Union shall be considered as a single Member State . 2. This Regulation shall not apply to Spain or Portugal . Article 3 This Regulation shall enter into force on the eighth day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 March 1987. For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 118, 20. 5 . 1972, p . 1 . (2 OJ No L 119, 8 . 5 . 1986, p. 46 .